Citation Nr: 0818477	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran retired from active military service in October 
1959, after more than 20 years service.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case has been advanced on the docket due to the advanced 
age of the appellant. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's appeal was previously before the Board in 
December 2005.  At that time, the appeal was remanded to the 
AMC for further development, including obtaining a medical 
opinion from an appropriate specialist as to whether the 
veteran's cause of death (squamous cell lung cancer) is 
related to in-service exposure to asbestos if the evidence 
shows that the veteran was exposed to asbestos in service.  
After conducting additional development, including obtaining 
military information provided by the Department of the Navy, 
Naval Sea Systems Command, a Supplemental Statement of the 
Case was issued in January 2008 continuing the denial of the 
appellant's claim.

Thereafter, however, the record contains a March 2008 
deferred rating decision that shows the matter was to be 
referred for a medical opinion regarding whether it is at 
least as likely as not that the disability which resulted in 
the veteran's death was causally related to in-service 
exposure to asbestos.

There is nothing in the file subsequent to that deferred 
rating decision to indicate whether a medical opinion has 
been obtained.  It is possible one was obtained but has not 
been associated yet with the claims file.  It is just as 
possible that the claims file was returned to the Board 
without a request for a medical opinion being made.  In view 
of this uncertainty, the appellant's appeal must be returned 
to the AMC for further action.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a medical opinion has been 
requested and obtained as indicated in the 
March 2008 deferred rating decision and, 
if so, associate the report with the 
claims file.  

If one has not been obtained, then the 
claims file should be forwarded to an 
appropriate specialist to determine 
whether it is at least as likely as not 
that the veteran's cause of death 
(squamous cell lung cancer) is related to 
his in-service exposure to asbestos.  The 
claims file and a copy of this remand must 
be made available to the examiner.  If no 
causal link is found, such findings and 
conclusions should be affirmatively stated 
and explained, including a complete 
rationale for any opinion expressed.

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA medical opinion is complete, the 
appellant's claim should be readjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



